DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 11, the phrase “the drive” should be changed to -- a drive --.
In claim 13, line 3, the phrase “the driving part” should be changed to -- the drive part -- to provide proper antecedent basis.  
In claim 14, line 3, the phrase “a change in capacitance” should be changed to -- the change in capacitance --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,8-9,12-13,16-18,23-30 of U.S. Patent Number 11,092,617(Takizawa). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements in claims 2-10,14-17 of the Instant application are claimed in the Takizawa patent while the claimed elements in claims 11-13 of the Instant application are disclosed in the specification of Takizawa patent.  Hence, the claims in the Instant application are not patentable distinct from the patent of Takizawa.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2, 7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0247877 (Kanemoto).
With regards to claim 2, Kanemoto discloses a MEMS device comprising, as illustrated in Figures 1-18, a physical quantity sensor 100 comprising three mutually orthogonal axes being defined as an X-axis, a Y-axis, and a Z-axis (as observed in Figure 3); a substrate 11; a sensor element 100b supported on the upper surface of the substrate located on the positive side of the Z axis and detecting a change in capacitance; the sensor element 100b comprises a mass part 122 arranged on the upper surface of the substrate; a drive part 141 arranged on the upper surface of the substrate; an elastic part 130 arranged on the upper surface of the substrate and connected to the drive part and the mass part such that the mass part is displaced based on the drive of the drive part; the elastic part 130 includes an inner beam (e.g. 3rd beam from the left of top right coupling section 130 of Figure 3) and an outer beam (e.g. 2nd beam from the left of top right coupling section 130 of Figure 3) arranged in parallel with each other such that the outer beam is arranged between the inner beam and the drive part (as observed in Figure 3); the elastic part 130 includes a first beam (e.g. 1st beam from the left of top right coupling section 130 of Figure 3) parallel to the outer beam, in a plan view along the Z-axis, the first beam is arranged between the outer beam and the drive part (as observed in Figure 3); when a distance between the outer beam and the drive part is defined as T1 and a distance between the inner beam and the outer beam is defined as T2 such that T2 < T1 (as observed in Figure 3).  (See, paragraphs [0047] to [0207]).
With regards to claim 7, Kanemoto further discloses the first beam is connected to the outer beam via a connecting part (e.g. the smaller beam portion connecting the first beam and the outer beam at its end is considered as this connecting part in Figure 3).
With regards to claim 10, Kanemoto further discloses the sensor element includes a fixed part 142a,115 fixed to the upper surface of the substrate.  (See, paragraph [0091]; Figure 3)
With regards to claim 11, Kanemoto further discloses the elastic part has a square wave shape in a plan view along the Z-axis.  (See, as observed in Figure 3).
With regards to claim 12, Kanemoto further discloses the inner beam and the outer beam are formed by dry etching.  (See, paragraphs [0077]).
With regards to claim 13, Kanemoto further discloses the upper surface of the substrate is provided with a recess 17 such that the recess faces the mass part, the driving part, and the elastic part across a gap.  (See, paragraph [0056]; Figure 4).
With regards to claim 14, Kanemoto further discloses the sensor element includes a detection part 150 that detects an angular velocity based on a change in capacitance.  (See, paragraph [0084]; Figure 3).
With regards to claim 15, Kanemoto further discloses an inertial measurement unit comprising the physical quantity sensor; a controller that controls the physical quantity sensor.  (See, paragraph [0169]).
With regards to claim 16, Kanemoto further discloses an electronic apparatus 1100,1200,1300 comprising the physical quantity sensor; a controller configured to control an object based on a detection signal output from the physical quantity sensor.  (See, paragraph [0163] to [0168}; Figures 10A,10B,11).
With regards to claim 17, Kanemoto further discloses a vehicle 1500 comprising the physical quantity sensor; an attitude controller configured to control an attitude of the vehicle, based on a detection signal output from the physical quantity sensor.  (See, paragraphs [0171] to [0172]; Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0247877 (Kanemoto) in view of U.S. Patent Application 2008/0000297 (Koury et al.).
With regards to claims 3-6, Kanemoto does not explicitly specify such parameters (a distance between the outer beam and the first beam is T3, 0.8 < T3/T2 < 3.0; 0.8 < T3/T2 < 2.0; 0.9 < T3/T2 < 1.1; T1 <10 µm) as in the claims.  However, to have set such test characteristics as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 8, Kanemoto does not disclose the connecting part is connected to an intermediate portion of the first beam.
Koury, Jr. et al. discloses a MEMS device comprising, as illustrated in Figures 1-3, a physical quantity sensor (e.g. the entire system as illustrated in Figure 2) comprising three mutually orthogonal axes being defined an X-axis (e.g. top to bottom of page is X-axis), a Y-axis (e.g. left to right of page is Y-axis), and a Z-axis (e.g. in and out of page is Z-axis); a substrate 51; a sensor element 50 (column 6, lines 48-50) supported on an upper surface of the substrate located on the positive side of the Z axis and detecting a change in capacitance (column 3, lines 47-56; column 6, lines 48-50); the sensor element 50 comprises a mass part 52 arranged on the upper surface of the substrate; an elastic part 58 (e.g. suspension structure) arranged on the upper surface of the substrate such that the mass part is displaced; the elastic part 58 includes an inner beam 76 and an outer beam 77 arranged in parallel with each other such that the outer beam is arranged between the inner beam and a drive part (as observed in Figure 2); the elastic part 58 includes a first beam 78 parallel to the outer beam, in a plan view along the Z-axis such that the first beam is arranged between the outer beam and the drive part (as observed in Figure 2); when a distance between the outer beam and the drive part is defined as T1 and a distance between the inner beam and the outer beam is defined as T2 such that T2 < T1 (as observed in Figure 2); the first beam 78 is connected to the outer beam 77 via a connecting part 82 such that the connecting part is connected to an intermediate portion of the first beam (as observed in Figure 2).  (See, paragraphs [0011] to [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the connecting part is connected to an intermediate portion of the first beam as suggested by Koury et al. to the system of Kanemoto to have the ability to provide the desired spring constant by positioning the connecting part to provide the effective length of the elastic part.  (See, paragraph [0023] of Koury et al.).
With regards to claim 9, Koury et al. further discloses the first beam and the connecting part are integrally T-shaped in a plan view along the Z-axis.  (See, as observed in 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Fehrenback, Zhang, Koury, are related to physical quantity sensor comprising a substrate, a mass, interdigital movable and stationary electrodes, multiple beams coupling structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861